                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA

                 Plaintiff,

       V.                                                    ORDER

CLARENCE EDWARD
HENDERSON aka Edward Lee
Danjou,

                  Defendant.


       The United States has filed an unopposed motion for entry of a final order of

forfeiture. (Doc. 65.) Having reviewed the motion, the Court finds:

       1. The United States commenced this action pursuant to 18 U.S.C.

§§ 922(g)(l) and 924(d).

       2. A preliminary order of forfeiture was entered on March 28, 2018. (Doc.

57.)

       3. All known interested parties were provided an opportunity to respond and

publication has been effected as required by 18 U.S.C. § 924(d), 21 U.S.C.

§ 853(n)(l), and Federal Rule of Criminal Procedure 32.2. (Doc. 64.)

       4. It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d). Accordingly,
      IT IS ORDERED that the Motion for Final Order of Forfeiture (Doc. 65) is

GRANTED. Judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any

other party:

      • Ruger, Model P95, 9mm semi-automatic pistol, serial number 315-
        60043; and

      •   Smith and Wesson, Model SW40P, .40-caliber semi-automatic pistol
          serial number PBHl 826.

The United States shall have full and legal title to the forfeited property and may

dispose of it in accordance with law.

      DATED this ~          ay of June, 2019.




                                                           , District Judge
                                                           ·ct Court
